DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 05 August 2022 has been entered in full.  Claims 1-153 and 161 are canceled.  Claims 154-160 and 162-175 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the drawings and the specification regarding color versus black and white drawings as discussed at pp. 2-3 of the previous Office action (mailed 07 February 2022) is withdrawn in view of Applicant’s helpful response (received 05 August 2022), directing the examiner’s attention to the black and white substitute drawings and amendment to the specification regarding this issue.
The objection to the disclosure for informalities as discussed at p. 3 of the previous Office action (mailed 07 February 2022) is withdrawn in view of the amendment correcting said informalities (received 05 August 2022).
The rejection of claims 154-163 and 166-175 under 35 U.S.C. 112(a) regarding scope of enablement, as set forth at pp. 4-9 of the previous Office action (mailed 07 February 2022) is withdrawn in view of the amended claims (received 05 August 2022).
The rejection of claims 154-156, 158-161, and 171-175 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ambati et al. as set forth at pp. 9-12 of the previous Office action (mailed 07 February 2022) is withdrawn in view of the amended claims (received 05 August 2022).
The rejection of claims 167-172 under 35 U.S.C. 103 as being unpatentable over Ambati et al. in view of Fox et al. as set forth at pp. 14-15 of the previous Office action (mailed 07 February 2022) is withdrawn in view of the amended claims (received 05 August 2022).
The provisional rejection of claims 154-161 and 166-175 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/339,606 (reference application) is withdrawn in view of the Applicant’s persuasive remarks (received 05 August 2022).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,695,405 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,695,405 B2. 
The rejection is maintained for the reasons set forth at p. 17 of the previous Office action (mailed 07 February 2022).

US 10,722,558 B2:
Claims 154-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-42 of U.S. Patent No. 10,722,558 B2. 
The rejection is maintained for the reasons set forth at pp. 17-18 of the previous Office action (mailed 07 February 2022).

	US 10,946,067 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,946,067 B2.  
The rejection is maintained for the reasons set forth at pp. 18-19 of the previous Office action (mailed 07 February 2022).

US 10,973,880 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,973,880 B2.  
The rejection is maintained for the reasons set forth at p. 19 of the previous Office action (mailed 07 February 2022).

US 11,065,303 B2:
Claims 154-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,065,303 B2.  
The rejection is maintained for the reasons set forth at p. 20 of the previous Office action (mailed 07 February 2022).

US 11,219,666 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,219,666 B2.  
The rejection is maintained for the reasons set forth at pp. 20-21 of the previous Office action (mailed 07 February 2022).

	Applicant’s Response:
	Applicant requests that the double patenting rejections be held in abeyance until otherwise allowable subject matter is identified in the application (pp. 19-22, remarks received 05 August 2022).  
This has been fully considered but is not found to be persuasive.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)
Furthermore, Applicant is advised that since no other issues of patentability are present, a full response must be provided to the instant rejections.
Accordingly, the rejection is maintained and is expressly not held in abeyance.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
08 September 2022